                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

SAMMIE L. BOOKER-EL,                                 )
                                                     )
                             Petitioner,             )
                                                     )
                        v.                           )       No. 1:18-cv-03913-TWP-MJD
                                                     )
KEITH BUTTS,                                         )
                                                     )
                             Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       The petition of Mr. Sammie L. Booker-El for a writ of habeas corpus challenges a prison

disciplinary proceeding on July 18, 2018, identified as NCF 18-07-0111. For the reasons explained

in this Entry, Mr. Booker-El’s habeas petition must be denied.

       A.      Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App’x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) “some evidence in the record” to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
       B.      The Disciplinary Proceeding

       On July 15, 2018, Officer Salgado wrote a conduct report charging Mr. Booker-El with

violating Code B-223, engaging or encouraging others in a group demonstration. Dkt. 8-1. The

conduct report states:

       At the above date and approximately [sic] time [July 15, 2018, at 14:38p.m.]
       offender Sammie Booker refused to go inside of the house and encorage [sic] other
       to [do] the same thing. This happen[ed] after he and 3 other offenders were advised
       that they were going to receive a conduct report for disobeying an order. He
       stop[ped] in front of the house and indicated to the others ‘Let[‘s] start a riot now
       if the sargeant [sic] dont come.’ Offender Booker was advised of this conduct
       report. End of report.

 Id.

       Officer Salgado also completed an incident report which stated that Mr. Booker-El “was

throwing his hands up[,] pacing[,] yelling[,] and he clenched his fist at which time I deployed [a]

chemical agent” hitting Booker-El “on the side of the neck.” Dkt. 8-2. Two other officers

responded to the incident and completed incident reports. Sergeant Altom witnessed Officer

Salgado’s use of the chemical agent on Mr. Booker-El and subsequently placed Mr. Booker-El in

mechanical restraints. Dkt. 8-3. Sergeant Anderson escorted Mr. Booker-El to medical without

incident. Dkt. 8-4. A serious incident report was also completed which stated that Mr. Booker-El

was “given multiple orders to enter C unit. . . . Officer Salga[d]o states the offender refused all

orders and became disorderly and had clenched fists.” Dkt. 8-5.

       On July 17, 2018, Mr. Booker-El was notified of the charge, which the disciplinary hearing

board had modified to B-223/240, attempt to engage or encourage others in a group demonstration,

and served Mr. Booker-El with a copy of the conduct report and the screening report. Dkt. 8-7.

Mr. Booker-El pleaded not guilty and declined the appointment of a lay advocate, although one

was later appointed. Dkt. 8-8. Mr. Booker-El did not request any witnesses, but he did request
video from “1430 to 1445 in front of C-Dorm 7-15-18.” Id.

       On July 17, 2018, the hearing officer reviewed the requested video and issued a written

summary stating that the “[v]ideo shows offender identified as offender Booker, Sammie #127170

by Officer Salgado on the yard in front of C-unit pacing and waiving [sic] his arms around. Camera

does not record sound.” Dkt. 8-10.

       On July 18, 2018, a disciplinary hearing was held and Mr. Booker-El pleaded not guilty

and stated, “Me and 3 others were waiting on the Sgt. to get there, we knew he was on the way.

The officer told us to go in. We did not go in.” Dkt. 8-9. Mr. Booker-El was found guilty based on

the conduct report, the video evidence, and Mr. Booker-El’s statement. Id. As a result of the guilty

finding, Mr. Booker-El was sanctioned with a 30-day loss of good-time credit. Id.

       Mr. Booker-El filed appeals to the Facility Head and the Final Reviewing Authority. Dkt.

8-13; dkt. 8-14. Both appeals were denied. Id. Mr. Booker-El then brought this petition for a writ

of habeas corpus pursuant to 28 U.S.C. § 2254.

       C.      Analysis

       Mr. Booker-El contends that his due process rights were violated by the following: (1)

denial of an impartial decision maker at the disciplinary hearing; (2) denial of an impartial review

upon appeal; (3) alteration of the charge; (4) insufficient evidence; and (5) unconstitutional Indiana

Department of Correction (“IDOC”) policy. Dkt. 1 at 3-5.

               1.      Impartial Decision Maker

       A prisoner in a disciplinary action has the right to be heard before an impartial

decisionmaker. Hill, 472 U.S. at 454. A “sufficiently impartial” decisionmaker is necessary in

order to shield the prisoner from the arbitrary deprivation of his liberties. Gaither v. Anderson, 236

F.3d 817, 820 (7th Cir. 2000) (per curiam). Hearing officers “are entitled to a presumption of
honesty and integrity” absent clear evidence to the contrary. Piggie v. Cotton, 342 F.3d 660, 666-

67 (7th Cir. 2003); see Perotti v. Marberry, 355 Fed. Appx. 39, 43 (7th Cir. 2009) (citing Withrow

v. Larkin, 421 U.S. 35, 47 (1975)). Indeed, the “the constitutional standard for impermissible bias

is high,” and hearing officers “are not deemed biased simply because they presided over a

prisoner’s previous disciplinary proceeding” or because they are employed by the IDOC. Piggie,

342 F.3d at 666. Instead, hearing officers are impermissibly biased when, for example, they are

“directly or substantially involved in the factual events underlying the disciplinary charges, or in

the investigation thereof.” Id. at 667.

       Mr. Booker-El contends that the hearing officer was biased because he did not

acknowledge that Mr. Booker-El was sprayed by Officer Salgado “in the back of the head” and

that the video evidence showed that Mr. Booker-El was facing in the direction of the Sergeant.

Dkt. 1 at 3. Mr. Booker-El does not assert that the hearing officer was involved in the underlying

events leading to his conviction or the investigation thereof. In making the determination of guilt,

the hearing officer relied upon the video and other evidence. Dkt. 8-9. The hearing officer was

entitled to weigh the evidence before him and Mr. Booker-El has not presented any evidence to

overcome the hearing officer’s presumption of honesty and integrity.

       Mr. Booker-El is not entitled to habeas relief on this basis.

               2.      Impartial Review on Appeal

       There is no due process right to an administrative appeal, and thus any errors during the

administrative appeal process cannot form the basis for habeas relief. The Supreme Court in Wolff

made clear that “[p]rison disciplinary proceedings are not part of a criminal prosecution, and the

full panoply of rights due a defendant in such proceedings does not apply.” 418 U.S. at 556. The

due process rights that apply, which are set forth in detail in Wolff, do not include any safeguards
during an administrative appeal, nor even a right to appeal at all. The procedural guarantees set

forth in Wolff may not be expanded by the lower courts. See White v. Ind. Parole Bd., 266 F.3d

759, 768 (7th Cir. 2001).

       Mr. Booker-El asserts that the warden and final reviewing authority failed to acknowledge

that Mr. Booker-El was told by Sergeant Altom that he was sprayed for “failure to obey a direct

order” and not “[attempted] group demonstration” for which he was convicted. Dkt. 1 at 3. As

noted above, however, there is no due process right to safeguards in an administrative appeal.

       Mr. Booker-El is not entitled to habeas relief on this basis.

               3.      Alteration of Charge

       Mr. Booker-El asserts that the charge of attempted group demonstration was changed in

violation of his due process rights. Specifically, Mr. Booker-El states that he was told by Sergeant

Altom that he was sprayed for “failure to obey a direct order” and that his Initial Restrictive

Housing Review listed “[f]ailure to follow direct order” as the reason for Mr. Booker-El’s being

placed in restrictive housing. Dkt. 1 at 3-4, 11.

       If the facts of the initial charge are “sufficient to apprise [the petitioner] that he could be

subject to a [different] charge,” due process is not violated because the defendant is on notice that

he could be subject to a different charge and has all the factual information necessary to prepare a

defense against that charge. Northern v. Hanks, 326 F.3d 909, 910, 911 (7th Cir. 2003) (citations

omitted); see Moshenek v. Vannatta, 74 Fed. Appx. 639, 641 (7th Cir. 2003) (noting that the

Seventh Circuit in Northern held that the “notice of the original offense is sufficient where the

modified charge has the same factual basis”).

       Mr. Booker-El was notified of the charge of group demonstration, rather than failure to

follow a direct order, in the conduct report issued on July 15, 2018. Dkt. 8-1. The screening report,
issued on July 17, 2018, contained the charge of attempted group demonstration. Dkt. 8-7. The

underlying facts leading to the disciplinary hearing were unchanged and Mr. Booker-El had all the

information needed to prepare a defense against the charge of attempted group demonstration.

       Mr. Booker-El is not entitled to habeas relief on this basis.

               4.      Insufficient Evidence

       Challenges to the sufficiency of the evidence are governed by the “some evidence”

standard. “[A] hearing officer’s decision need only rest on ‘some evidence’ logically supporting it

and demonstrating that the result is not arbitrary.” Ellison, 820 F.3d at 274; see Eichwedel v.

Chandler, 696 F.3d 660, 675 (7th Cir. 2012) (“The some evidence standard . . . is satisfied if there

is any evidence in the record that could support the conclusion reached by the disciplinary board.”)

(citation and quotation marks omitted). The “some evidence” standard is much more lenient than

the “beyond a reasonable doubt” standard. Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

“[T]he relevant question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56.

       Mr. Booker-El asserts that the hearing officer “took the Officer’s statement in the conduct

report as proof of my guilt” and ignored that fact that Mr. Booker-El was sprayed by Officer

Salgado and that he was facing the direction of the Sergeant. Dkt. 1 at 3. However, the hearing

report states that hearing officer relied not only on the conduct report, but also on Mr. Booker-El’s

statement and the video evidence of the incident. Dkt. 8-9. The conduct report states that “[Mr.

Booker-El] stop[ped] in front of the house and indicated to the others ‘let[‘s] start a riot now if the

sargeant [sic] dont come.’” Dkt. 8-1. The hearing officer also considered Mr. Booker-El’s

statement that “me and 3 others were waiting on the sgt. to get there, we knew he was on the way.
The officer told us to go in. We did not go in.” Dkt. 8-9. The hearing officer’s decision and finding

of guilt was based on some evidence.

        Mr. Booker-El is not entitled to relief on this basis.

                5.      IDOC Policy

        Mr. Booker-El challenges the constitutionality of IDOC policy regarding the restoration

and rescission of credit time. Dkt. 8-15 at 47. Because attempted group demonstration is a Code B

offense, Mr. Booker-El subsequently lost 120 days of additional good-time credit, related to

previous disciplinary violations, under IDOC’s restoration and rescission policy. Dkt. 8-11 at 2–

3; dkt. 8-12. Under the policy, an inmate who loses good-time credit in a disciplinary proceeding

can petition for the restoration of up to 50% of the lost time if he satisfies the eligibility criteria,

including good behavior and being conduct free for six months, among other things. Dkt. 8-15 at

45–52. Restoration of good-time credit, however, is contingent on maintaining good behavior after

the restoration. Id. at 47–48. If the inmate is found guilty of a Class A or B offense after having

time restored, then that restored time is automatically rescinded. Id. After applying this policy to

Mr. Booker-El, 120 days of previously restored good-time credit was rescinded. Dkts. 8-11, 8-12.

        In Indiana, only the issues raised in a timely appeal to the Facility Head and then to the

IDOC Appeals Review Officer or Final Reviewing Authority may be raised in a subsequent

petition for writ of habeas corpus. See 28 U.S.C. § 2254(b)(1)(A); Eads v. Hanks, 280 F.3d 728,

729 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002). Before Mr. Booker-El

filed this action, he was aware of the decision to rescind 120 days of additional good-time credit

as evidenced by a classification appeal that he filed on July 26, 2018. Dkt. 1 at 16. However, Mr.

Booker-El did not pursue this matter in state court and he failed to mention this claim in his appeal

to the Final Reviewing Authority on July 31, 2018. Dkt. 8-14.
       Mr. Booker-El is not entitled to relief on this basis.

       D.       Conclusion

       “The touchstone of due process is protection of the individual against arbitrary action of

the government.” Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

disciplinary proceedings, or sanctions involved in the events identified in this action, and there

was no constitutional infirmity in the proceeding which entitles Mr. Booker-El to the relief he

seeks. Accordingly, Mr. Booker-El’s petition for a writ of habeas corpus must be denied and the

action dismissed with prejudice.

       Judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.

       Date:    10/1/2019




Distribution:

SAMMIE L. BOOKER-EL
127170
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Aaron T. Craft
INDIANA ATTORNEY GENERAL
aaron.craft@atg.in.gov

Josiah Swinney
INDIANA ATTORNEY GENERAL
josiah.swinney@atg.in.gov
